Citation Nr: 1828324	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a prostate disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for a heart condition, to include carotid stenosis, claimed as secondary to service-connected ischemic heart disease and/or exposure to herbicides. 

6. Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, claimed as secondary to service-connected ischemic heart disease and/or exposure to herbicides.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2016, the Board remanded the claims to obtain a new hearing.  In correspondence dated June 2017, the Veteran withdrew his hearing request.  Accordingly, the Board will proceed with adjudication. 

The Board notes that the Veteran originally filed a claim for service connection for a heart condition.  He has since been service connected for ischemic heart disease (IHD).  In addition to IHD, the record shows that the Veteran has other cardiac diagnoses, including carotid stenosis, coronary artery disease (CAD), and hypertension.  The RO developed the heart condition as carotid stenosis, but as the record shows a wide array of diagnoses, the Board has recharacterized the claim for carotid stenosis as service connection for a heart condition.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).

In the September 2012 notice of disagreement, the Veteran raised a claim of entitlement to service connection for arthritis.  Although the RO sought clarification as to whether the Veteran intended to bring a new claim, no clarification was ever received.  As the matter of arthritis has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the claim and it is hereby referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issues of service connection for a prostate disorder, an acquired psychiatric disorder, a heart condition, and peripheral vascular disease of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service treatment records (STRs) show that the Veteran did not have hearing loss at the time he left service.

2. Medical treatment records are silent for when the Veteran's hearing loss or tinnitus began, and the Veteran reported that his tinnitus began in 2001, thirty years after he was in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 
2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated August 2011.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examination which was held in May 2011.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's hearing loss and tinnitus in the examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claims to obtain a hearing, but the Veteran subsequently withdrew his hearing request in June 2017.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and therefore the Board will address the merits of the claims. 

Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  For certain chronic disorders, including such organic neurological disorders as sensorineural hearing loss and tinnitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The Veteran's STRs contain an undated audiogram showing results ranging from -5 decibels to 10 decibels.  During service, the Veteran was exposed to combat.  At separation (the exam appears to be from December 1970, and presumably incorporates ISO units), the Veteran had the following audiogram results: 

1000Hz
2000Hz
3000Hz
4000Hz
Average
Right Ear
10
10
-
10
10
Left Ear
10
10
-
10
10

The Veteran applied for service connection for hearing loss and tinnitus in March 2011.  Private and VA treatment records associated with the claims file do not show symptoms of hearing loss or tinnitus before or after his application.  

In a May 2011 audiological examination, the Veteran had a right ear speech recognition score of 84 percent and a left ear recognition score of 88 percent and the following audiogram results: 

1000Hz
2000Hz
3000Hz
4000Hz
Average
Right Ear
20
25
45
50
35
Left Ear
25
40
55
60
45
The examiner noted that the Veteran had normal hearing at the time of his separation and a long history of occupational noise exposure.  Based on this factual background, the examiner found that the Veteran's hearing loss was less likely as not related to his military noise exposure.  Similarly, the examiner found that the Veteran's tinnitus was less than likely related to service because the Veteran reported that his tinnitus began "around 10 years ago," which was 30 years after his service. 

In an April 2011 examination, the Veteran reported that he had an occupation as a glass plant worker.  In a February 2012 examination, an examiner was unable to provide an opinion on whether the Veteran's tinnitus was related to noise exposure in service because the claims file was not available for the examiner to review.  

Analysis

Turning first to the issue of bilateral hearing loss, service connection is not warranted because the record does not show that the Veteran's current diagnosed hearing loss is related to his period of service.  Although the Board finds that the Veteran currently has a hearing loss disability and is assumed to have been exposed to acoustic trauma during combat in service, there is no medical evidence of record that would link his hearing disability with his service.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.385.

Post-service treatment records are largely absent for complaints, diagnosis, or treatment for hearing loss.  In May 2011, a VA examiner found that the Veteran's hearing loss was less than likely related to service because STRs revealed he did not have hearing loss at his separation from service.  Additionally, the examiner noted that the Veteran worked as a glass plant worker that exposed him to acoustic trauma after service.  The Board finds that the examiner's findings are persuasive in light of the absence of documentation for hearing loss after service.  The Veteran has not stated when his hearing loss began or even more specifically that it began soon after service.  Overall, there is no evidence that his hearing loss is related to service.  Therefore, the Veteran's claim for service connection for bilateral hearing loss must be denied. 

Turning to the Veteran's tinnitus claim, the Board also finds there is no evidence that his current diagnosis of tinnitus relates to his military service.  In the May 2011 examination, the Veteran reported that his tinnitus symptoms had begun ten years prior, which would have been thirty years after he left active duty.  Based on his report of symptoms, the examiner found it was less likely than not that the Veteran's tinnitus was related to service.  The Board notes that the Veteran's testimony is confirmed by treatment records in that there are no indications or records of treatment for tinnitus after he left service.  Essentially there is no evidence of record, either in medical evidence or through the Veteran's own lay testimony, that his tinnitus is related to service.  Without showing that his disability is related to service, service connection for tinnitus must be denied.

The Board is grateful for the Veteran's honorable service and has considered his lay contentions in this case.  That said, the Veteran has not been shown to possess the training or credentials to competently ascertain the onset date of a hearing loss disability for VA purposes, as this requires a showing that the thresholds detailed in 38 C.F.R. § 3.385 were met.  Moreover, in this instance the Veteran has reported that his tinnitus symptoms began several decades after service, and in view of his lack of the relevant training and credentials he is not competent to determine whether tinnitus of post-service onset is etiologically related to service.  Accordingly, his lay contentions do not constitute competent evidence, and the preponderance of the evidence remains against his claims.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Specifically, new examinations are required to address the Veteran's remaining claims.

To date, the Veteran has not been afforded a prostate examination because the AOJ found that he did not have a prostate disorder.  Private treatment records from February 2017 show, however, that the Veteran has a diagnosis of benign prostatic hyperplasia.  It is unclear if this is a diagnosis for a disorder or a symptom of an associated condition, but an examination is required to determine if the Veteran has a prostate diagnosis and whether that diagnosis is related to his service, including his presumed exposure to an herbicide agent.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Regarding the Veteran's acquired psychiatric disorder, the previous April 2011 examination is inadequate as it did not provide a sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In that examination report, the examiner found that the Veteran had witnessed combat while he was in service which had caused intense fear, feelings of helplessness, and feelings of horror.  The examiner also found that the Veteran endorsed daily "mild/moderate" PTSD symptoms that included "efforts to avoid thoughts, feelings, or conversations associated with the trauma".  Oddly, however, the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis, but instead had a diagnosis for "polysubstance dependence."  

The April 2011 examiner did not provide explanation as to why the Veteran had a confirmed stressor, PTSD symptoms, but no diagnosis for PTSD or any other acquired psychiatric disorders beyond polysubstance abuse.  Therefore, another examination is required to determine what psychiatric diagnoses the Veteran has and whether those diagnoses are related to service. 

Regarding the Veteran's remaining claims for a heart condition and bilateral peripheral vascular disease, an examination is required to determine what cardiac disabilities affect the Veteran and the cause of those disabilities.  The Board notes that the Veteran is already service-connected for IHD, but it appears there are additional cardiac pathologies that affect the Veteran.  Specifically, private treatment records show diagnoses for CAD, hypertension, peripheral vascular disease, and carotid stenosis.  Therefore, another cardiac examination is required to determine all cardiac disabilities the Veteran currently has and whether those disabilities are either related to his time in service, including his presumed herbicide exposure, or related to his service-connected IHD.  This examination should encompass his claim for a heart condition, beyond IHD, as well as his bilateral peripheral vascular disease claim. 

Finally, the record indicates that the Veteran previously sought VA treatment for some of his disabilities.  The AOJ should ensure that all updated VA treatment records are associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the claims file complete copies of the Veteran's VA treatment records that are not already associated with the claims file. 

2. After completing the first instruction, the AOJ should arrange for a VA genitourinary examination to ascertain the nature and likely cause of the Veteran's prostate disability.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each prostate disability found or shown by the record.  The Board notes that private treatment notes from February 2017 show a diagnosis for benign prostatic hyperplasia.

b) Please identify the likely cause for each diagnosed prostate disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident during the Veteran's military service, including his presumed exposure to herbicide agents?  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. After completing the first instruction, the AOJ should return the claims file to a VA psychiatrist or psychologist to arrange for an addendum opinion to address the question of the cause of the Veteran's acquired psychiatric disorder.  The need for another examination is left to the discretion of the examiner providing the opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion.  Based on this review of the record, and examination if provided, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each acquired psychiatric disability found or shown by the record.  The Board notes that the previous April 2011 examiner found that the Veteran had daily, mild/moderate PTSD symptoms, a verified in-service stressor from combat, but confusingly no diagnosis for PTSD.  If no diagnosis of PTSD is found, please provide rationale for the finding. 

b) Please identify the likely cause for each diagnosed psychiatric disability.  Specifically, is it at least as likely as not (a 50% or better probability) that any psychiatric disability was incurred in, related to, or caused by any incident during the Veteran's military service, including his combat experience?  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. After completing the first instruction, the AOJ should return the claims file to an appropriate VA cardiovascular examiner to obtain an addendum opinion to address the Veteran's remaining heart conditions and his bilateral peripheral vascular disease.  The need for another examination is left to the discretion of the examiner providing the opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion.  Based on this review of the record, and examination if provided, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each cardiovascular disability found or shown by the record.  The examiner should make clear which conditions are separate cardiac disabilities and which are mere symptoms associated with a cardiac disability (service connection can only be provided to disabilities, not symptoms).  The Board notes that the Veteran is already service connected for IHD and that private treatment records document peripheral vascular disease, carotid stenosis, hypertension, and CAD.  

b) Please identify the likely cause for each diagnosed cardiovascular disability.  Particular attention is directed towards carotid stenosis and peripheral vascular disease. Specifically, is it at least as likely as not (a 50% or better probability) that any such cardiovascular disability was incurred in, related to, or caused by any incident during the Veteran's military service, including his presumed exposure to an herbicide agent?  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

c) If not directly related to service, the examiner should state whether it is at least as likely as not (a 50% or better probability) that any cardiovascular disability is caused or aggravated by a service-connected disability, including his IHD.  Again, a detailed explanation (rationale) is requested for all opinions provided.  

5.  After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


